DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment of 19 July 2019 has been entered.

Note the foreign priority document is not in English and a certified English translation has not been provided by Applicant; a certified English translation might be necessary to overcome the date of a reference relied upon by the examiner. See MPEP 213 and 37 CFR 1.55(g)(3)-(4).

Claim Objections
Claims 4, 9 and 11 are objected to because of the following informalities.

Claim 4 recites “axis of rotation” in line 2 and depends from claim 1 which recites “rotary axis” in line 4; for claim terminology consistency purposes, the examiner recommends reciting “rotary axis” in claim 4.

Claim 9 recites “the rotor blades” in line 4 and it depends from claim 1 which recites “at least three rotor blades” in line 3; for claim terminology consistency purposes, the examiner recommends reciting “the at least three rotor blades” in claim 9.

Claim 11 recites “the rotor blades” in line 2 and it depends from claim 1 which recites “at least three rotor blades” in line 3; for claim terminology consistency purposes, the examiner recommends reciting “the at least three rotor blades” in claim 11.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the rotor" in line 1. There is insufficient antecedent basis for this limitation in the claim. 
Furthermore, claim 1 recites “a rotor” in line 2 and it is not clear if a rotor in line 2 refers to the same rotor in line 1 or a different one. For purposes of examination, claim 1 is being interpreted as reciting “a rotor” in line 1 and “the rotor” in line 2.
Claims 2-13 depend or include all the limitations of claim 1 and fail to remedy its deficiencies.
Clarification and/or amendment is respectfully requested.

Claim 2 recites the limitation "the drive train" in line 3 and “the frictional forces” in line 3-4. There is insufficient antecedent basis for these limitations in the claim.
Clarification and/or amendment is respectfully requested.

Claim 4 recites “an imbalance” in line 3-4 and it depends from claim 1 which recites “an imbalance” in line 6, it is not clear if an imbalance in claim 4 refers to the same imbalance in claim 1 or a different one.
Furthermore, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation “by at least 5°,” and the claim also recites “preferably by at least 10°, more preferably by at least 20°” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Clarification and/or amendment is respectfully requested.

Claim 5, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation “the blade pitch angles of at least two,” and the claim also recites “preferably of all rotor blades” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to 
Furthermore, claim 5 recites “changed as a function of the rotor angle” in line 3 and it depends from claim 3 which recites “changed as a function of a rotor angle” in line 3; it is not clear if a function in claim 5 refers to the same function in claim 3 or a different one. 
Additionally, claim 5 recites the limitation "the angle of attack" in line 5. There is insufficient antecedent basis for this limitation in the claim.
Clarification and/or amendment is respectfully requested.

Claim 7 recites the limitation "the wind speed" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Furthermore, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation “wind speeds of more than 3 m/s,” and the claim also recites “preferably more than 2 m/s, more preferably more than 1 m/s” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Clarification and/or amendment is respectfully requested.

Claim 8 recites the limitation "the rotational speed of the rotor" in line 3. There is insufficient antecedent basis for this limitation in the claim.


Claim 9, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation “blade pitch angle of the rotor blades are set as identical,” and the claim also recites “preferably in the feathered position” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Clarification and/or amendment is respectfully requested.

Claim 12 recites the limitation "the method" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Furthermore, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation “loaded in a computer,” and the claim also recites “preferably the control unit” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Additionally, claim 12 recites the limitation "the control unit" in line 3-4. There is insufficient antecedent basis for this limitation in the claim.


Claim 13 recites the limitation "the axes of rotation" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Furthermore, claim 13 recites the limitation "the blade pitch angles" in line 4. There is insufficient antecedent basis for this limitation in the claim.
Clarification and/or amendment is respectfully requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5 and 10-13 (as far as the claims are definite and understood) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson et al – hereafter Wilson – (US 20100014969 A1).

Regarding claim 1, Wilson teaches a method for rotating the rotor (Fig.2) of a wind turbine (Fig.1) having 

the center of gravity of each of which lies outside a rotary axis for adjusting a blade pitch angle of the individual rotor blades (¶78 sentence 1), wherein 
the blade pitch angle of a first rotor blade for creating an imbalance in the rotor (¶77, note pitch angle change of the blades at different rotation angle location, thereby causing an imbalance) is systematically set differently from the blade pitch angle of a second rotor blade (¶77, note that pitching of the blades occurs for blades based on their rotation angle location, therefore, different blades are set differently based on their specific rotation angle location) so that a gravitational torque about the rotor axis is generated by changing the position of the center of gravity of the first rotor blade (¶78 sentence 1).

Regarding claim 3, Wilson further teaches the blade pitch angle of at least the first rotor blade is changed as a function of a rotor angle so that the imbalance resulting from the torque acts in a predetermined direction about the rotor axis (¶77, note that pitching of the blades occurs for blades based on their rotation angle location).

Regarding claim 5, Wilson further teaches the blade pitch angles of at least two, preferably of all rotor blades are changed as a function of the rotor angle so that the imbalance of the rotor is increased compared to the change in the angle of attack of only the first rotor blade (¶77, note that pitching of the blades occurs for blades based on their rotation angle location, therefore, different blades are set differently based on their specific rotation angle location).

claim 10, Wilson further teaches electric blade adjustment actuators (¶77, note pitch motors) are provided for the adjustment of the blade pitch angle of the individual rotor blades.

Regarding claim 11, Wilson further teaches the rotor blades are pre-curved rotor blades (¶78 sentence 1).

Regarding claim 12, Wilson further teaches a computer program product (Fig.1, note conversion logic and conventional pitch command logic) comprising program parts that are designed to perform the method of claim 1 when loaded in a computer, preferably the control unit (¶10, note control system) of a wind turbine (Fig.1).

Regarding claim 13, Wilson further teaches a wind turbine (Fig.1) with a rotor (Fig.2) that is rotatable about a rotor axis (Fig.1, 122), comprising at least three rotor blades (Fig.2), the center of gravity of each of which lies outside the axes of rotation (¶78 sentence 1) for adjusting the blade pitch angles of the individual rotor blades (¶77), and a control unit (¶10, note control system), wherein the control unit is designed to carry out the method of claim 1 (see claim 1 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 9 (as far as the claims are definite and understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al – hereafter Wilson – (US 20100014969 A1).

Regarding claim 4, Wilson teaches all the limitations of claim 1, see above, however, does not explicitly teach the axis of rotation for adjusting the blade pitch angle of the first rotor blade for generating an imbalance deviates from the horizontal by at least 5°, preferably by at least 10°, more preferably by at least 20°.
However, it is noted that applicant has not disclosed that having the blade pitch axis of rotation deviates from the horizontal by at least 5°, preferably by at least 10°, more preferably by at least 20° results in an unpredicted result not seen in the prior art and it appears that the invention of Wilson would perform equally well with the blade pitch axis of rotation deviates from the horizontal by at least 5°, preferably by at least 10°, more preferably by at least 20°. Accordingly, absent persuasive evidence that the blade pitch axis of rotation deviates from the horizontal by at least 5°, preferably by at least 10°, more preferably by at least 20° is functionally significant, it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A).

Regarding claim 9, Wilson teaches all the limitations of claim 1, see above, however, does not explicitly teach for eliminating the imbalance in the rotor and/or on terminating the method, the angles of attack blade pitch angle of the rotor blades are set as identical, preferably in the feathered position.
However, it is well known from wind turbine operation methods to move all rotor blades to a feathered position when it is desired to stop a wind turbine rotor due to scheduled maintenance and/or .

Allowable Subject Matter
Claims 2, 6 and 7-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The following subject matter was not found in the prior art:
the gravitational torque generated about the rotor axis is sufficient to overcome a breakaway torque existing in the drive train due to the frictional forces (claim 2);
note that Wilson discloses a method generating imbalances, however, the method is directed to operate when the wind turbine rotor is already rotating at wind speeds greater than 10 m/s to reduce pitch motor torque (¶77) instead of being applied to start rotation of a wind turbine rotor by overcoming a breakaway torque as claimed;

for moving the rotor to a predetermined angular position the rotor angle is monitored and the imbalance in the rotor is reduced or eliminated before or on 
note that Wilson discloses a method directed to operate when the wind turbine rotor is already rotating at wind speeds greater than 10 m/s to reduce pitch motor torque (¶77);
another relevant prior art reference (Canedo US 20150275854 A1) discloses counterweight systems for a wind turbine comprising a hub mounted to a nacelle such that the hub is rotatable around a rotation axis with respect to the nacelle (abstract); Canedo further discloses causing imbalances to balance a position of a wind turbine hub where future rotor blades would be installed or where rotor blades have already been installed (¶21), however, this is achieved by a counterweight mass (Fig.1a/b, 109) and not by rotor blades with a center of gravity offsetting the pitch rotary axis of the rotor blades;

before and/or during the execution of the process method the wind speed at the wind turbine is monitored, and the method is terminated at wind speeds of more than 3 m/s, preferably more than 2 m/s, more preferably more than 1 m/s (claim 7);
note that Wilson discloses a method directed to operate when the wind turbine rotor is already rotating at wind speeds greater than 10 m/s to reduce pitch motor torque (¶77) and poor performance of said method is achieved at wind speed below 10 m/s (¶79);
before and/or during the execution of the process method the rotational speed of the rotor is monitored and the process method is terminated on exceeding a predetermined maximum speed (claim 8);
note that Wilson discloses a method directed to operate when the wind turbine rotor is already rotating at wind speeds greater than 10 m/s to reduce pitch motor torque (¶77) and poor performance of said method is achieved at wind speed below 10 m/s (¶79).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.